Chief Justice Robertson,
delivered the opinion of the court.
Tins is a suit in chancery, to obtain relief from the legal effect of a covenant, to pay current money of Kentucky, in annual installments. The bill alleges, that the contract between the parties was intended and understood to be, that such currency should be paid, as should from time to time be recoverable for taxes, and that the covenant was signed un-dqr a mutual mistake, each party supposing, that “current money of Kentucky,” ex vi termini; imported,tl3e whatever medium should be in fact currents.
Humphreys for plaintiff; Combs, for defendant;
The proof is satisfactorj to show the alleged mistake. Even the ahswerds evasive, and may be construed as a virtual admission, that the parol contract, was of the character alleged in the bill, and that when the covenant was signed, “current money” was understood by the parties, to mean, the actual currency.
Such a mistake, when clearly made out, enhiles the complaining party to relief in equity; II Atkins, 203, I Maddox, 50.
We consider the evidence sufficient to prove the alleged mistake in this case. Wherefore, the circuit court erred in refusing to decree relief.
Decree reversed and cause remanded with instructions to enter a decree, conformable to-the principle of this opinion.